Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 7/14/2022.
•	 Claims 2-21 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 2-21 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 2
calculating an angle between a first reference line along a mesial-distal local axis of the first tooth and a second reference line along a mesial-distal local axis of the second tooth;
calculating a determined position angle between the first reference line and the second reference line when the first and second tooth are at a determined position of the treatment plan, wherein the determined position corresponds to a position of the first and second tooth prior to treatment or at an intermediate state of treatment;
determining that the first and second tooth are sufficiently aligned for performing an IPR by establishing that the target position angle is greater than the determined position angle; 

Claim 10 
calculating an angle between a first reference line along a mesial-distal local axis of the first tooth and a second reference line along a mesial-distal local axis of the second tooth;
determining that the first and second tooth are sufficiently aligned for performing an IPR by establishing that the angle is within a specified threshold;

Claim 15
calculating a target position angle between a first reference line along a mesial-distal local axis of the first tooth and a second reference line along a mesial-distal local axis of the second tooth when the first and second tooth are at the target position;
calculating a determined position angle between the first reference line and the second reference line when the first and second tooth are at a determined position of the treatment plan, wherein the determined position corresponds to a position of the first and second tooth prior to treatment or at an intermediate state of treatment;
determining that the first and second tooth are sufficiently aligned for performing an IPR by establishing that the target position angle is greater than the determined position angle;

	The closest prior art of record – Cheng et al. (Patent No.: US 7,689,398 B2) depicts system and method for modeling and application of interproximal reduction (IPR) of teeth to facilitate orthodontic treatment. Such methods for modeling of IPR tooth geometry can comprise generation and construction of the IPR tooth geometry by a modifying the tooth geometry such as by stripping/trimming or deforming processes.
Imgrund et al. (Patent No.: US 7,744,369 B2) discloses a   computer implemented method for quickly arriving at a pre-set-up for the orthodontic treatment of a patient based up on the user specified parameters; and thereafter enabling the user in interactively arriving at a final, desired treatment setup for the patient.
Wen et al. (Pub. No.: US 2006/0275736 A1) discloses methods, devices and systems for digitizing a patient's arch and manipulating the digital dental arch model wherein the methods includes producing a physical arch model for the patient's arch, separating the physical arch model into a plurality of arch model components, mounting the arch model components on a scan plate, capturing one or more images of the arch model components, and developing digital representations of the arch model components using the captured one or more images.
Yet, another relevant prior art of record - Wen et al. (Pub. No.: US 2009/0286196 A1) uses a target configuration for the subject's teeth to produce receiving features on a dental base in response to the target configuration, the receiving features being configured to receive physical tooth models. 
Pumphrey et al. (Pub. No.: US 2009/0029310 A1) discloses methods of making a series of dental models, as well as devices and systems for making a series of dental models. The method may include one or more steps of positioning tooth models within a positioner in a first tooth arrangement, viewing the tooth arrangement and a visual reference guide, and manually moving one or more of the tooth models with reference to the visual reference guide, to position the tooth models within the positioner in a second tooth arrangement.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 2, 10 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 2-21 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146